Citation Nr: 0635535
Decision Date: 11/15/06	Archive Date: 01/18/07

Citation Nr: 0525636	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  O2-03 585A	)	DATE NOV 15 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tooth loss as a 
result of dental trauma.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a skin rash, to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for arthritis of the 
neck and back, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought.  

An appeal had been perfected for claims of entitlement to 
service connection for a heart condition and for headaches, 
both conditions claimed as secondary to herbicide exposure.  
In a written statement received in March 2004, the veteran 
expressly agreed with the RO's adverse decision vis-à-vis 
denial of entitlement to service connection for a heart 
condition and for headaches as secondary to herbicide 
exposure.  

Because the veteran has specifically withdrawn his claim 
relative to a cardiac disorder, it is not before the Board 
for review.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 19.7(b), 20.101 (2004). 

Further, while the veteran has requested that his claim for a 
headache disorder as a result of exposure to herbicides be 
withdrawn, the veteran's request is only construed by the 
Board as withdrawal of a theory of entitlement, not a 
withdrawal of the claim.  The Board is obligated, as is VA, 
to ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      


FINDINGS OF FACT

1.  The veteran served in combat.  

2.  A dental disability or condition did not result from any 
incident of combat or other service trauma, and was not 
therefore incurred in or aggravated by active military 
service.

3.  A headache disorder was not incurred in or aggravated by 
active military service.

4.  A skin condition and/or arthritis was not incurred in or 
aggravated by active military service, to include any 
herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Dental trauma was not incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 
2002).

2.  The criteria for the establishment of service connection 
for a headache disorder are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 

3.  The criteria for the establishment of service connection 
for a skin rash are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002). 

4.  The criteria for the establishment of service connection 
for arthritis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The record indicates that in July 2000, the veteran was 
apprised by letter of what evidence would suffice to render 
his claims well grounded under then-applicable law.  Although 
the letter was issued prior to the enactment of the VCAA, it 
essentially advised the veteran of the three components of 
service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Such 
case law prevails upon this review.   

The RO provided the veteran notice as to the VCAA in March 
2001, which was followed by supplemental notices issued in 
November 2002 and May 2004.  The veteran was afforded a 
hearing before the RO.  Unfortunately, the tape of that 
hearing was misplaced, and the veteran declined an additional 
hearing.  Nevertheless, the claimant was provided every other 
opportunity to submit evidence, and to attend a hearing 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

To allow the appeal to continue would not be prejudicial 
error to the claimant.  See, e.g., 38 C.F.R. § 20.1102; 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. § 
5103A (a),(b) and (c).  The VA obtained treatment records as 
well as copies of various examination reports from the VA 
Medical Center in Jackson, Mississippi. 

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
at every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review. 




The Merits of the Claims

The veteran argues that he sustained a dental disorder as a 
result of a in-service trauma in combat.  He also contends 
that he has a headache disorder, as well as arthritis and a 
skin disorder - the latter separate from a presently service-
connected tinea pedis disorder.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Dental Trauma

The veteran is seeking entitlement to service connection for 
residuals of dental trauma for the purpose of obtaining VA 
outpatient dental treatment.  He relates his dental claim to 
service in Vietnam, specifically reporting that his teeth 
began to hurt after a mortar round exploded nearby.  

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment due to in-
service trauma.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).



The record indicates that while serving in Vietnam in August 
1966, the veteran sustained shrapnel wounds to his lower 
extremities.  As one who served in combat, the veteran's 
account of what occurred in such combat service is to be 
presumed credible - throughout the adjudication of the claim.  
Under 38 U.S.C.A § 1154(b):

In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting or denying 
service connection in each case shall be recorded in 
full.  

38 U.S.C.A. 1154(b).

However, while a determination of combat status mandates that 
the appellant's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) can only be used to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  

The statute does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

There is no competent medical evidence indicating that the 
veteran sustained a dental disability as a result of combat 
service, or any other in-service incident.  Although the 
veteran has been apprised through the VCAA, as above, of the 
need to produce such evidence, he has not done so.  

The veteran contends that after the combat incident, his 
teeth began to hurt, and that they were ultimately extracted.  
However, there is no medical support of record for his 
contention, and his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Apart from the absence of application of 38 U.S.C.A §  
1154(b), the service medical records reflect that the veteran 
sustained wounds to his lower extremities only and are silent 
as to any dental trauma.  On the other hand, extensive dental 
carious teeth were noted on the veteran's service dental 
records.  The veteran's service entrance dental examination 
of September 1963 indicates that teeth 1 through 5; 12-16; 
17-20 and 29-32 were carious.  

Service dental records and post-service dental records fail 
to demonstrate that he sustained dental trauma either in 
service or post-service.  Service medical records are silent 
as to complaints, treatment or diagnoses relating to dental 
trauma.   Shortly after discharge, the veteran was afforded a 
VA examination in February 1969, which reported negative 
findings for the head, face and neck, although his missing 
teeth were noted.  The veteran was afforded a VA dental 
examination in June 2000, at which time radiographic findings 
were consistent with loss of teeth with normal bone present.  


While the veteran claims to have sustained dental trauma on 
active duty, the medical evidence does not support his 
contention.  The preponderance of the evidence is against the 
veteran's claim that he sustained dental trauma in service.  
Under these circumstances, service connection is denied.


Headaches, Skin Disorder and Arthritis

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, specified diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  However, arthritis, generalized skin rashes and 
headaches are not among the specified disorders.  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.
Further, as to arthritis, the law provides that a veteran who 
has 90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.307.  
Arthritis (i.e., degenerative joint disease) is one of the 
chronic diseases for which such presumptive service 
connection may be granted.  38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).  

The veteran has provided no evidence, and none has been 
otherwise obtained, indicating that arthritis may be 
presumptively linked to his military service.  

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam, or as to a 
chronic disease such as arthritis, does not preclude him from 
establishing service connection for the claimed disabilities 
by way of proof of actual direct causation or manifestations 
within one year after service.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994) ("[p]roof of direct service connection 
. . . entails proof that exposure during service caused the 
malady that appears many years after service")).

Early during his military service in February 1964, the 
veteran initially presented with headaches, generalized aches 
and a rash on his trunk, which was ultimately diagnosed with 
rubella (German Measles).  He was discharged to duty after 
the symptomatology resolved with treatment.  No headache 
disorder per se was diagnosed.  Service medical records are 
otherwise silent as to complaints, treatment or diagnoses 
relating to headaches and/or body rash or skin condition.  
Separation physical examination afforded in August 1967 was 
entirely negative as to any of the claimed disorders.  
Likewise, the VA medical examination of December 1969, 
several years after service, was also silent as to 
complaints, findings or diagnoses as to any of the claimed 
disorders.  Arthritis was not demonstrated in service.  The 
first evidence of the claimed disorders was not documented 
until many years after service.  See also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered as a factor in determining a service connection 
claim).  Moreover, there is no medical evidence which relates 
the appellant's claimed disorders to his military service or 
any incident therein. service.  

The record demonstrates that the veteran provided honorable 
and meritorious service to the Nation in combat, for which 
the Board expresses its gratitude.  However, there is no 
competent medical evidence suggestive of a linkage between 
any of the veteran's claimed disorders to his military 
service.  The preponderance of the evidence is against is 
against the veteran's claims for service connection for 
headaches, a skin disorder and/or arthritis.  The evidence is 
not equipoise as to warrant the application of the benefit of 
the doubt doctrine.  38 C.F.R. § 3.102 (2004).


ORDER

Service connection for residuals of dental trauma is denied. 

Service connection for headaches is denied.

Service connection for a skin disorder is denied.

Service connection for arthritis of the neck and back is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


